El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Formulada acusación contra Saturnino Martínez (a) Tuní, imputándole la comisión de un delito de asesinato, alegó el acusado su inocencia y pidió juicio por jurados. Cele-brado el juicio, el Jurado rindió un veredicto de culpable de homicidio voluntario. Solicitó el acusado un nuevo juicio. La corte lo negó y dictó sentencia condenando a Martínez a sufrir dos años de presidio. No conforme Martínez apeló para ante este tribunal de la negativa y de la sentencia, se-ñalando en su alegato tres errores, cometidos, a su juicio, por la corte, 1°., al actuar sin jurisdicción; 2°., al aceptar como bueno un veredicto nulo, y 3°., al condenar al acusado.
1. Sostiene el apelante que la corte actuó sin jurisdicción porque de la transcripción no aparece la firma del Presi-dente del Gran Jurado que debió endosar como fundada la acusación, ni tampoco aparece la firma del secretario de la corte de distrito.
La sección 25 de la Ley No. 58 de 1919, estableciendo el Gran Jurado, en lo pertinente, dice:
“Sección 25. — Si el Gran Jurado encontrare motivos para acusar en cualquier caso, endosará la acusación presentada por el fiscal en esta forma: ‘acusación fundada,'’ fecba y firma del presidente del jurado. * '* * ”
Examinada la transcripción no aparece, en efecto, al pie de la acusación el endoso del Gran Jurado con la firma del presidente, ni diligencia alguna de archivo por parte del se-cretario.
La transcripción, certificada por el secretario de la corte de distrito, comienza así: “En el primer término de sesio-nes de esta corte de distrito, que Comenzó el día primero de *622octubre de 1921, tuvo lugar la vista del presente caso, pro-cedente del Giran Jurado de este Distrito, y siendo Juez de esta corte, el Hon. Charles E. Foote.” Se copia entonces la acusación que comienza: “Gran Jurado” y termina con la firma del fiscal. Seguidamente aparece la alegación de inocencia del acusado.
Siendo esto así y levantándose la cuestión por vez pri-mera en apelación, no creemos que tenga mérito alguno. Véanse los casos de El Pueblo v. Aponte, 9 D. P. R. 383, y El Pueblo v. Ayala, 15 D. P. R. 764, en los que se resolvió que la objección contra la acusación por carecer de la firma del fiscal debe hacerse en el tribunal inferior y no por pri-mera vez ante esta corte.
2. Examinemos la cuestión suscitada por el segundo se-ñalamiento de error. El acusado solicitó la concesión de un nuevo juicio basándose en que uno de los jurados había for-mado parte del Gran Jurado que endosó la acusación. La moción jurada del acusado, copiada en lo pertinente, dice:
“1. Que en este caso se imputaba al acusado un delito de asesi-nato en primer grado y el jurado que entendió en la causa trajo un veredicto en contra del acusado de culpable de un delito de ho-micidio voluntario. — 2. Que el peticionario solicita de la Honorable Corte ahora se le conceda la celebración de un nuevo juicio fundán-dose en las razones siguiente: — 1. Que el jurado que entendió en esta causa fué constituido por doce miembros entre los cuales se en-contraba uno que había actuado en el Gran Jurado que entendió e investigó la causa en contra del acusado; hecho éste que impide el que dicho jurado resolviera la causa en manera correcta, concienzuda e imparcial. — 2. Que durante se substanciaba este caso, esto es, al rendir el veredicto el jurado, la defensa del acusado descubrió que ol jurado Genaro Maldonado, que fué uno de los que entendió en el jurado que dió veredicto en este caso, había actuado como miembro del Gran Jurado que investigó los hechos en contra del acusado y ha-biéndose planteado el caso ante la corte la misma resolvió, desesti-mando la proposición del acusado, de que la corte no aceptara el vere-dicto del jurado porque era informal de cuya resolución el acusado *623tomó excepción. — 3. Que el veredicto en este caso es contrario a dere-cho, por razón de que el jurado que entendió en esta causa estaba constituido solamente por once miembros y no por doce tal como lo expresa la ley, toda vez que uno de los miembros que constituía el pe-queño jurado en este caso, o sea, el Jurado Genaro Maldonado, babía formado parte del Gran Jurado que babía investigado los hechos en contra del acusado, y dicho miembro, Genaro Maldonado, estaba im-pedido y descualificado para servir o entender en este caso como pequeño jurado de acuerdo con lo que establece la sección 55 de la Ley No. 58 de 1919, en donde aparecen las facultades y deberes del Gran Jurado y alega el acusado además en apoyo de su pretensión de que la defensa, en tiempo y forma, o sea, al examinar los jurados para su capacidad preguntó en público 'de si alguno de ellos había formado parte del Gran Jurado que había investigado los hechos que motivaban la acusación en contra del acusado, no habiendo nin-guno de ellos contestado afirmativamente y por el contrario el silencio significó su negativa ante tal pregunta y habiendo estado como es-taba la boleta perteneciente al jurado Genaro Maldonado en el box de donde se extraían las papeletas para el sorteo del pequeño jurado no obstante haber dicho Genaro Maldonado formado parte del Gran Jurado que investigó los hechos contra el acusado en este caso, cues-tión que como antes se alegó se descubrió cuando estaba deliberando el jurado y nunca antes de ese momento. — Y por todo lo alegado se suplica de la Honorable Corte se sirva conceder un nuevo juicio al acusado. ’ ’
La corte negó el nuevo juicio, así:
“La corte resuelve que la sección 55 de la Ley No. 58, del año 1919 estableciendo el Gran Jurado en Puerto Rico, no prohibe que una persona que hubiere tomado parte en las deliberaciones sobre un cargo contra un acusado de la comisión de un delito pueda des-pués servir como miembro del pequeño jurado en el juicio que se celebre contra dicha persona por la comisión del mismo delito, sino que le hace incompetente para actuar en el juicio’ al igual de las demás personas comprendidas en el artículo 187 del Código de En-juiciamiento Criminal, y si se acepta por el acusado, no puede después del veredicto hacer ninguna objeción por este fundamento. La corte debe aclarar que si bien por la defensa se hizo una pregunta general a todos los jurados, al ser examinados respecto a su capacidad para *624servir como jurados, si alguno de ellos había formado parte del G-ran Jurado, también es verdad que las circunstancias del caso no fueron explicadas anteriormente de hacer dicha pregunta. Por este motivo la corte desestima la moción de nuevo juicio.”
La sección 55 de la citada ley No. 58 de 1919, dice:
“Ningún miembro del Gran Jurado que hubiere tomado parte en la deliberación sobre un cargo contra una persona acusada de la comisión de un delito, podrá después servir como miembro del pe-queño jurado en el juicio que se celebre contra dicho acusado por la comisión del mismo delito.”
A nuestro juicio el precepto de ley que antecede es termi-nante. El derecho del acusado resultaba claro y debió ser reconocido por la corte y al no hacerlo así, cometió el error que se le atribuye. No es necesario que decidamos ahora el efecto que tendría el hecho de que el acusado tuviera cono-cimiento de la participación del jurado en el Gran Jurado con anterioridad al veredicto y nada gestionara hasta después del veredicto, pues en este caso la moción jurada alega que el acusado no tuvo conocimiento hasta el momento en que hizo la impugnación y nada hay en los autos que demuestre lo contrario.
En cuanto al tercer error, diremos que la prueba fué con-tradictoria. 'Siendo esto así, el recurso debe resolverse por el segundo error, revocarse la sentencia y la orden apeladas y ordenarse la celebración de un nuevo juicio.

Revocada la sentencia y orden apeladas y or-denado un nuevo juicio.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.